4 U.S. 149 (____)
4 Dall. 149
Graham
versus
Bickham.
Supreme Court of United States.

The case was argued by E. Tilghman and Ingersoll, for the plaintiff.
Lewis and Rawle, for the defendant.
*150 By the COURT:
The substance of the agreement between the parties was, to buy and sell stock. The penalty was merely superadded as a security for performance; and not as a sum to be paid and received absolutely in lieu of performance. The plaintiff is entitled (notwithstanding the penalty) to recover damages, commensurate with the injury suffered by a non-performance. The judgment must, therefore, be rendered in his favour, for the full amount of the verdict.